BROWN, District Judge.
By the contract of the bill of lading the invoice value is the basis of settlement on any loss or damage; and a construction seems to me unreasonable and in fact absurd, that would call for the same payment on a partial loss as upon a complete destruction of the goods. Here the special agreement, made pending the action, further limits recovery. There was no conversion of these goods; only a mistaken theory of the carrier’s rights and duties. It lyas the carrier’s duty to transport the goods and the consignee’s to pay the freight, and that was ultimately done by each. No freight was due except upon delivery at New York; clause 2 of the stipulation recognizes the freight as a lien, incurred and charged upon the goods by the transportation; it was immaterial whether this lien for freight was paid before or after the sale; if not paid before sale, it must have been paid out of the proceeds of sale; and if paid by the consignee before sale, it was paid as a lien or charge incurred upon the goods, in accordance with both clauses of the stipulation, and hence to be deducted from the amount of proceeds of sale to be credited to the claimant against the whole damages, i. e. the invoice value as limited by the bill of lading which was adopted in the stipulation. The Aline, 23 Blatchf. 335, 343, 25 Fed. 562; The Hadji, 18 Fed. 459, affirmed in 20 Fed. 875; The Lydian Monarch, 23 Fed. 300. Presumptively the greater price received in this market upon the sale of the goods more than offsets the freight in bringing the goods here. The carrier under the stipulation gets the benefit of this presumed excess in the allowance of the net proceeds made to him.
Report confirmed.